The court found all the allegations of the complaint proven, except those which stated that the eighty-four shares of stock were the property of the plaintiff and that they were held by Edward W. Smith in trust for her. These allegations the Superior Court found were not established by the evidence.
The plaintiff contends that this conclusion was not warranted by the evidence, which has been made a part of the record under § 797 of the General Statutes. The burden of establishing these allegations rested upon the plaintiff. The trial court has found that the shares of *Page 730 
stock did not belong to the plaintiff, and that they were never held in trust for her by Edward W. Smith when he was living. These questions of fact were the controlling issues presented to the trial court, and an examination of the evidence shows that it could have reasonably reached the conclusion complained of by the plaintiff.
The motion to correct is denied. It follows that the judgment of the court adverse to the plaintiff was correct.
   There is no error.